NOTE: This order is nonprecedential.

  Wntteb ~tate1) USv.DUKES                                                           2

to this court. This court is a court of limited jurisdiction,
which does not include criminal cases. 28 U.S.C. § 1295.
The court notes that upon docketing, Marvin's appeal was
transmitted to the Sixth Circuit, docketed by that court,
and is proceeding before that court.
      Accordingly,
      IT Is ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.


                                      FOR THE COURT


      SEP 02 2011                     /s/ Jan Horbaly
         Date                         Jan Horbaly.
                                      Clerk


cc: Anthony J. Bracke, Esq.                              Fllli::J
                                                U.S. COIl;rr OF APPEALS FOR
    Marvin A. Dukes                                THE FEDERAl. CIRCUIT
s19                                                   SEP 02 2011

                                                       JANHDRBALY
                                                           ClERK